Title: From George Washington to Mathew Carey, 29 October 1787
From: Washington, George
To: Carey, Mathew



Sir,
Mount Vernon October 29th 1787

The last post brought me your letter of the 22d—your application to me for the loan of £100 is an evidence of your unacquaintedness with my inability to lend money. To be candid—my expenditures are never behind my income—and this year (occasioned by the severest drought that ever was known in this neighbourhood) instead of selling grain which heretofore has been my principal source of revenue it is not £500 that will purchase enough for the support of my family—after this disclosure of my Situation you will be readily persuaded that inclination to serve without the means of accomplishing it, is of little avail. This however is the fact so far as it respects the point in question.
As you seem anxious that the contents of your letter should not be known I put it in your own power to distroy it by returning it under the same cover with this. I wish success to your Museum and am Sir, yr &c.

G. Washington

